Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed on 1/28/21 was considered by the Examiner. 

Terminal Disclaimer
The terminal disclaimer filed on 12/24/20 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 9599799 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
The terminal disclaimer filed on 2/19/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 9810884 has been reviewed and is accepted.  The terminal disclaimer has been recorded.



Allowable Subject Matter
Claims 21-40 are allowed.
The following is an examiner’s statement of reasons for allowance:  applicant filed Terminal Disclaimers to overcome Double Patenting rejection of claims 21-40; additionally, prior art fails to fairly suggest an imaging lens, comprising, in order from an object side to an image side of the imaging lens: a first lens having positive refractive power; a second lens having negative refractive power and a convex surface facing the object side near an optical axis; a third lens; a fourth lens having positive refractive power; a fifth lens having a convex surface facing the object side near the optical axis; and a sixth lens having negative refractive power and a concave surface facing the image side near the optical axis, an image-side surface of the sixth lens having an aspheric shape with a pole-change point separated from the optical axis of the imaging lens, wherein the maximum field of view of the imaging lens is 80 degrees or more, and satisfying the claimed conditional.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Chen et al (US20150085135) teaches a ++-++- six lens configuration imaging lens with aspherical and inflection pole changing sixth lens.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA M HARRINGTON whose telephone number is (571)272-2330.  The examiner can normally be reached on Monday-Friday 9:30 am -6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on (571)272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


/ALICIA M HARRINGTON/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        



AMH